Title: John Adams to Richard Cranch, 27 April 1785
From: Adams, John
To: Cranch, Richard


     
      Dear Sir
      Auteuil April 27th. 1785
     
     Last Evening, Mr. Jefferson, my worthy Friend called upon me to shew me a Letter from Mr. Gerry which came by the March Packet, in which it is said that Mr. Adams is appointed to London, so that I suppose you will have no more occasion to write to me, but in that way.
     It will be pleasanter in some respects to me and my Family to be in England, than in France, or Holland, but it will be more expensive, more laborious, and what is of more consequence to my Feelings more difficult to give Satisfaction to my Countrymen. I know not whether I shall meet a candid or even a decent Reception in England. It is not to be expected that I should be cherished and beloved, but I may be more likely to succeed, if it is true as a Gentleman from London once told me, at the Hague, about a year ago. “Sir, says he, I certainly know there is no Man in public Life whom the English fear so much as you.” They have however less cause to fear from me, than some others because, I confess that although I would contend for my Country’s Rights against them, as much as any Man, yet my System of Politics is not so hostile to them, nor so subservient to the Views of some of their Enemies as some others.
     Congress I see are aroused, at the Conduct of the English, and are about to act, with Spirit and Dignity. They shall be seconded, as far
     
     
     
     as may depend upon me, to the Utmost of that little Prudence and Fortitude which remains in me, and I confess I do not yet despair, entirely of Success. I shall find no where so fine a little Hill, so pleasant a Garden, so noble a Forest and such pure Air and tranquil Walks, as at Auteuil: But although my Health is dear to me, the Public Peace, and Prosperity are dearer.
     Would you believe that my young Secretary should prefer Harvard Colledge, and the Bar at Boston to the Delights of England? I see with Pleasure that he does. He carries my Affections and best Wishes to you and Sister Cranch and your Children.
     I shall part with Mr. Jefferson, with great Regret, but as he will no doubt be placed at Versailles, I shall be happy in a Correspondence of Friendship, Confidence, and Affection with the Minister at this Court, which is a very fortunate Circumstance, both for me, and the public.
     My Love to Uncle Quincy, Mr. Wibert, and Mr. Palmers Family; my Duty to my Mother and Brother, and regards to Mr. Tyler.
     If I should not be able to accomplish any Thing in England, I shall come home the next Spring. I consider this Appointment as critical, and decisive to me if my Health can Sustain the Anxiety, I shall be happy. You must watch over my Boys, in their Orphan State and advise and admonish them when you have opportunity. Your affectionate Brother.
    